DETAILED ACTION
This is the fourth Office Action regarding application number 16/865,192, filed on 05/01/2020, which claims priority to provisional application number 62/966,674, filed on 01/28/2020.
This action is in response to the Applicant’s Response received 05/18/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are currently pending.
Claims 1, 3-5, 7, 8, 13, 15-17, and 19 are amended.
Claims 1-20 are examined below.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 05/18/2022 have been carefully considered but they are not found persuasive. 
The applicant argues that skilled artisans would be uninspired to use a cylindrical structure for combustion chambers, and that the primary reference, HOU, teaches away from this shape.
The examiner first notes that HOU reports that the cylindrical shape structured of the prior art is conventional, i.e. well-known. HOU notes only in paragraph 6 that “many solar cells are needed,” that this increases cost and is therefore unfavorable to mass production. The examiner finds no other statement of any other inferior feature of the conventional design. Essentially, HOU describes the conventional circular cylinder shape as somewhat inferior based on financial cost compared to another configuration having an elliptic cylinder. 
The examiner also notes the standard for “teaching away” rebuttals: “It is improper to combine references where the references teach away from their combination.” MPEP 2145(X)(D)(2). Further, “the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554 (Fed. Cir. 1994). 
The examiner asserts that the known circular cylindrical shape for a combustion chamber remains obvious and informative to skilled artisans even if HOU describes the cost as somewhat inferior to other cylindrical shapes. The financial nature of HOU’s teaching is assigned less weight than other factors. In particular, HOU’s teaching seems speculative and ambiguous at best, and does not provide any actual cost information related to the conventional circular cylinder arrangement compared to the other elliptic cylinder arrangement—we do not know if the “many solar cells are needed” cost is even significant or meaningful when compared to the total cost of the other embodiments of HOU. Also, we do not know if the added cost of more solar cells provides added power output (which would be advantageous) since HOU does not share any comparative examples or analysis. With multiple unknowns and a lack of specificity of HOU’s remarks, the examiner concludes that HOU does not demonstrate non-obviousness.
Finally, the examiner asserts that a “teaching away” argument must have a substantial nexus to the combination of references and the modifications specifically. Here, the applicant argues only about the shape of a prior art embodiment, and not that HOU or any other references “teaches away” from the modifications themselves. The applicant does not allege that any reference teaches away from modifying HOU to include cylindrical plasmonic materials. Therefore, the examiner asserts that it is proper to combine the cited references because the references do not teach away from their combination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HOU (US 20120024359 A1) in view of WANG (“Titanium nitride based integrated plasmonic absorber/emitter for solar thermophotovoltaic application”) and CHIRUMAMILLA (“Large-Area Ultrabroadband Absorber for Solar Thermophotovoltaics Based on 3D Titanium Nitride Nanopillars”).
Regarding claim 1, Hou provides a basic, background overview of a traditional thermophotovoltaic device in figure 1.  Hou provides a first cylindrical structure embedded into a second cylindrical structure (see fig. 1), where the first cylindrical structure comprises a combustion chamber and the second cylindrical structure comprises a plurality of photovoltaic cells (emitter 102 has combustion chamber 108).  Hou provides that the cells are mounted in a structure (thereby providing them on the inner wall, to receive radiation emitted from the combustion chamber), and figure 1 shows that the second cylindrical structure is has a greater radius than the first cylindrical structure (see fig. 1).
The examiner notes that fig. 1 does not show the second cylinder directly; however, the cells must be mounted on something in order for the device to be structured.
Hou does not teach a plurality of cylindrical pillars comprising plasmonic emitters on the outer wall of the first cylinder.
Wang teaches using a titanium nitride based plasmonic structure as an emitter in a solar thermophotovoltaic device (the nanopatterns can be considered the plurality of plasmonic materials), in order to provide optimized conversion efficiency (see abstract).
Chirumamilla teaches cylindrical pillars of titanium nitride plasmonic nanostructures, and concludes that these provide excellent performance for high-temperature applications, especially solar thermophotovoltaics.
Therefore, it would be obvious to one of ordinary skill in the art to modify the outer surface of the combustion chamber cylinder of Hou by providing the plasmonic structure taught by Wang (explicitly for TPV systems), in order to optimize power conversion.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HOU further and configure the plasmonic emitters to have a cylindrical pillar shape as taught by CHIRUMAMILLA because these provide excellent performance for high-temperature applications, especially solar thermophotovoltaics.

Regarding Claim 2, Hou teaches that a filter may be provided between the first cylinder and the second cylinder.

	Regarding Claim 3, Wang teaches a TiN plasmonic material.

	Regarding Claim 6, Hou teaches Si or GaSb as the photovoltaic cells (see paragraph 35).

	Regarding Claims 7 and 8, Hou teaches that the combustion chamber can include tungsten (this overlaps with claim 8).

	Regarding Claim 13, Wang teaches metamaterials (see abstract).

	Regarding Claim 14, Hou teaches that the filter may be quartz.

	Regarding Claim 16, as the structure is identical, the combination meets this limitation.

	Regarding Claim 19, Hou also provides an overview of the method in which TPV devices generate energy.  Hou teaches reacting a chemical in a combustion chamber within a first cylindrical structure (see fig. 1), radiating heat from the chamber onto an emitter disposed on the outer wall thereof; emitting a wavelength onto a plurality of photovoltaic cells on a second cylindrical structure with the first cylindrical structure within the second cylindrical structure, where the wavelength is commensurate with a bandgap of the photovoltaic cells (this occurs because the cells satisfy the second portion of claim 19, namely that the cells produce electric charge.
Wang teaches using a titanium nitride based plasmonic structure as an emitter in a solar thermophotovoltaic device (the nanopatterns can be considered the plurality of plasmonic materials), in order to provide optimized conversion efficiency (see abstract).
Chirumamilla teaches cylindrical pillars of titanium nitride plasmonic nanostructures, and concludes that these provide excellent performance for high-temperature applications, especially solar thermophotovoltaics.
Therefore, it would be obvious to one of ordinary skill in the art to modify the outer surface of the combustion chamber cylinder of Hou by providing the plasmonic structure taught by Wang (explicitly for TPV systems), in order to optimize power conversion.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HOU further and configure the plasmonic emitters to have a cylindrical pillar shape as taught by CHIRUMAMILLA because these provide excellent performance for high-temperature applications, especially solar thermophotovoltaics.

	Regarding Claim 20, Hou teaches reacting a fossil fuel (paragraph 15, teaching coal).


Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HOU (US 20120024359 A1) in view of WANG (“Titanium nitride based integrated plasmonic absorber/emitter for solar thermophotovoltaic application”) and CHIRUMAMILLA (“Large-Area Ultrabroadband Absorber for Solar Thermophotovoltaics Based on 3D Titanium Nitride Nanopillars”), as applied above, and further in view of LI (“Refractory Plasmonics with Titanium Nitride: Broadband Metamaterial Absorber”).
	Regarding Claim 4, modified Hou teaches a thermophotovoltaic system as described above.  While Wang teaches a dielectric material between TiN layers, Wang teaches said material is AlN.
	Li teaches that silicon nitride may be disposed between TiN layers in an emitter structure for thermophotovotlaic devices as a dielectric material between TiN layers (page 2, second column, carry over).  As such, it would be obvious to one of ordinary skill in the art to modify the dielectric layer of Wang by using silicon nitride, as taught by Li, because of the high temperature properties of the silicon nitride (see Id.).

	Regarding Claim 5, Wang teaches a second layer of TiN in the emitter structure. The examiner concludes that the application of a second layer of TiN laid over the first set of cylindrical pillars would produce a matching set of cylindrical pillars as a core-shell configuration.

	Regarding Claim 15, it would be obvious to one of ordinary skill in the art to provide and additional silicon nitride layer in order to protect all of the plasmonic structures.


Claims 9-12 are rejected over HOU (US 20120024359 A1) in view of WANG (“Titanium nitride based integrated plasmonic absorber/emitter for solar thermophotovoltaic application”) and CHIRUMAMILLA (“Large-Area Ultrabroadband Absorber for Solar Thermophotovoltaics Based on 3D Titanium Nitride Nanopillars”), as applied above, and further in view of Fraas, U.S. Patent No. 8,581,090.
	Regarding claims 9 and 10, modified Hou teaches a system as described above.  While Hou teaches a combustion chamber (air flow is required for combustion), as Hou provides only an overview, Hou does not specifically provide the inlet and outlet.
	Fraas teaches a similar TPV design, teaching an inlet and outlet into the combustion chamber.
	Therefore, it would be obvious to one of ordinary skill in the art to modify the TPV design provided in Hou by providing an inlet and outlet for the combustion chamber as taught by Fraas, in order to provide adequate air or fuel intake.

	Regarding Claims 11 and 12, Fraas teaches a cooling fan, which, can also be considered a heat sink as it cools the system (claim 12 does not require passive cooling.  Furthermore, a thermally conductive structure will function as such).


Claims 17 and 18 are rejected under 35 U.S.C. 103 as unpatentable over HOU (US 20120024359 A1) in view of WANG (“Titanium nitride based integrated plasmonic absorber/emitter for solar thermophotovoltaic application”) and CHIRUMAMILLA (“Large-Area Ultrabroadband Absorber for Solar Thermophotovoltaics Based on 3D Titanium Nitride Nanopillars”), and further in view of GULER (“Nanoparticle Plasmonics”).
Regarding Claim 17, Hou provides a basic, background overview of a traditional thermophotovoltaic device in figure 1.  Hou provides a first cylindrical structure embedded into a second cylindrical structure (see fig. 1), where the first cylindrical structure comprises a combustion chamber and the second cylindrical structure comprises a plurality of photovoltaic cells (emitter 102 has combustion chamber 108).  Hou provides that the cells are mounted in a structure (thereby providing them on the inner wall, to receive radiation emitted from the combustion chamber), and figure 1 shows that the second cylindrical structure is has a greater radius than the first cylindrical structure (see fig. 1).
The examiner notes that fig. 1 does not show the second cylinder directly; however, the cells must be mounted on something in order for the device to be structured.
Hou does not teach a plasmonic emitter on the outer wall of the first cylinder or that the plasmonic materials are cylindrical pillars, with each cylindrical pillar having a circular cross section throughout.
Wang teaches using a titanium nitride based plasmonic structure as an emitter in a solar thermophotovoltaic device (the nanopatterns can be considered the plurality of plasmonic materials), in order to provide optimized conversion efficiency (see abstract).
Chirumamilla teaches cylindrical pillars of titanium nitride plasmonic nanostructures with each cylindrical pillar having a circular cross section throughout, and concludes that these provide excellent performance for high-temperature applications, especially solar thermophotovoltaics.
Therefore, it would be obvious to one of ordinary skill in the art to modify the outer surface of the combustion chamber cylinder of Hou by providing the plasmonic structure taught by Wang (explicitly for TPV systems), in order to optimize power conversion.
	Finally, modified Hou does not specifically provide that an isotope can be provided in the first cylinder.
	Guler identifies isotopes as a suitable fuel source for TPVs.  As such, it would be obvious to one of ordinary skill in the art to provide an isotope for said purpose.

	Regarding Claim 18, when combined, the combination meets this functional language.

Conclusion
No claim is allowed.
The following prior art is not relied upon but considered pertinent to the Applicant’s disclosure: US 5772793, US 5616186, US 5560783, US 4776895, US 20030230336, US 20020148498. These references teach circular cylindrical combustion chambers for thermophotovoltaics with solar cells arranged around an emitter.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721